United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Lewis, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1871
Issued: March 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 4, 2019 appellant, through counsel, filed a timely appeal from an August 6,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the August 6, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $73,266.30 for the period November 1, 2011
through April 28, 2018 because she concurrently received FECA wage-loss compensation and
Social Security Administration (SSA) age-related retirement benefits without an appropriate
offset; (2) whether OWCP properly found appellant at fault in the creation of the overpayment,
thereby precluding waiver of recovery of the overpayment; and (3) whether OWCP properly
required recovery of the overpayment by deducting $774.58 from appellant’s continuing
compensation payments every month.
FACTUAL HISTORY
On February 14, 2005 appellant, then a 59-year-old secretary, filed an occupational disease
claim (Form CA-2) alleging that on March 15, 2004 she first realized that her upper respiratory
condition was caused or aggravated by exposure to irritants in her workplace.4 She stopped work
on February 14, 2005 and has not returned. OWCP accepted an episode of chronic bronchitis.
Appellant was placed on the supplemental rolls effective March 14, 2005 and on the periodic rolls
effective May 14, 2006.
In a March 17, 2006 letter, OWCP noted the amount of appellant’s monthly FECA wageloss compensation. It advised her that, if she elected FECA benefits, she may concurrently receive
benefits from the Thrift Savings Fund and SSA benefits. OWCP noted, however, that FECA
benefits would be reduced by the SSA benefits paid on the basis of age and attributable to federal
service.
In a March 24, 2009 letter, the employing establishment advised that appellant was
presently at SSA retirement age of 63. It explained that if she chose to receive SSA retirement
benefits, part of her award may be used to reduce her federal compensation benefits. This would
occur no matter when appellant began receiving SSA retirement benefits. The employing
establishment advised that, under 5 U.S.C. § 8116(d)(2), FECA compensation benefits must be
offset if FERS employees received SSA retirement benefits. On March 26, 2009 appellant signed
the letter and acknowledged that she was in receipt of SSA benefits and that she knew that her
SSA benefit had been calculated using her federal service earnings.
In EN1032 forms dated November 12, 2009, November 10, 2010, November 4, 2011,
November 6, 2012, November 2, 2013, November 4, 2014, November 20, 2015, December 3,
2016, November 21, 2017, November 9, 2018 and December 3, 2019, appellant reported that she
was not receiving SSA benefits as part of an annuity for federal service. As of 2014, the EN1032
forms noted that “If you receive Social Security disability benefits, those SSA benefits may be
reduced due to your receipt of FECA benefits.”
On January 12, 2018 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form. On March 26, 2018 SSA submitted the completed
4
Appellant’s workstation was under the main heating vent and air conditioning (HVAC) system. She originally
stopped work on March 12, 2004 and OWCP accepted an episode of chronic bronchitis as related to the exposure to
hazardous irritants. Appellant returned to full duty on March 22, 2004. She had intermittent work stoppages due to
upper respiratory infections.

2

form which showed SSA benefit rates with a FERS offset and without a FERS offset from
November 2011 through December 2016. From November 1, 2011 appellant’s SSA rate with
FERS was $1,015.40 and SSA rate without FERS was $141.70; from December 1, 2011, her SSA
rate with FERS was $1,051.90 and SSA rate without FERS was $146.80; from December 1, 2012,
her SSA rate with FERS was $1,069.70 and SSA rate without FERS was $149.20; from
December 1, 2013, her SSA rate with FERS was $1,085.70 and SSA rate without FERS was
$151.40; from December 1, 2014 through December 1, 2015, her SSA rate with FERS was
$1,104.10 and SSA rate without FERS was $153.90; from December 1, 2016 her SSA rate with
FERS was $1,107.40 and SSA rate without FERS was $154.30; and from December 1, 2017, her
SSA rate with FERS was $1,129.50 and SSA rate without FERS was $153.30.5
In a letter dated May 4, 2018, OWCP advised appellant that she had been receiving
prohibited dual benefits as she had received FECA wage-loss compensation and SSA age-related
benefits since November 1, 2011. It noted that the portion of SSA benefits earned as a federal
employee under the FERS retirement program should have been offset from her FECA wage-loss
compensation. OWCP adjusted appellant’s FECA benefits to account for her SSA offset as of
April 29, 2018.
On September 28, 2018 OWCP issued a preliminary determination that appellant received
an overpayment of compensation in the amount of $73,266.30 because she received FECA wageloss compensation benefits concurrently with SSA age-related retirement benefits from
November 1, 2011 through April 28, 2018. It provided a calculation of the overpayment. OWCP
recommended that appellant be found not at fault in the creation of the overpayment because she
was not aware, nor could she reasonably have been expected to know, that it had paid
compensation incorrectly. It requested that she submit a completed overpayment recovery
questionnaire (Form OWCP-20) to determine a fair repayment method. OWCP also noted that
appellant could request waiver of recovery of the overpayment. It provided her with appeal rights
and afforded 30 days for a response.
On October 4, 2018 appellant, through counsel, requested a telephonic prerecoupment
hearing. Appellant indicated that the overpayment occurred through no fault of her own and
requested waiver of recovery of the overpayment. She did not provide a completed Form
OWCP-20.
On January 4, 2019 OWCP’s Branch of Hearings and Review completed a preliminary
review and determined that the case was not in posture for a hearing. The hearing representative
set aside the September 28, 2018 preliminary overpayment decision finding that the case record
contained evidence that appellant had previously been put on notice of the prohibited dual benefit,
with language that was not ambiguous, namely her acknowledgement on March 26, 2009
regarding the status of her benefits. The hearing representative concluded that OWCP had not
sufficiently supported its finding of without fault. The case was remanded for the issuance of a
new preliminary overpayment determination with an appropriate discussion of whether appellant
was at or without fault in the creation of the overpayment.
On January 14, 2019 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $73,266.30 because she received FECA wage-loss
5

OWCP paid appellant wage-loss compensation for disability from August 2006 through October 2011.
Appellant’s SSA disability benefits automatically converted to retirement benefits on November 1, 2011.

3

compensation benefits concurrently with SSA age-related retirement benefits from November 1,
2011 through April 28, 2018. It recommended that she be found with fault as she failed to provide
information which she knew or should have known to be material. OWCP requested that appellant
submit a completed overpayment recovery questionnaire (Form OWCP-20) to determine a fair
repayment method. It also noted that she could request waiver of recovery of the overpayment.
OWCP provided appellant with appeal rights and afforded 30 days for a response.
On January 19, 2019 appellant, through counsel, requested a prerecoupment hearing. She
contested the preliminary determination as to the fact and amount of the overpayment, and the
finding of fault.
In a May 9, 2019 letter, counsel provided a recoupment proposal asserting that appellant
should be treated as though she had not responded to the overpayment decision. He argued that
25 percent of appellant’s four-week pay after deductions, or $327.12 monthly over a period of 14
years, was reasonable based on her life expectancy of 14 years. Counsel also requested that the
one percent per annum interest be waived. Alternatively, he proposed recovery of $391.38 per
month. Evidence pertaining to appellant’s health, 2018 life expectancy tables, and financial
information was received.
In a May 17, 2019 telephonic hearing, appellant testified that there was some confusion
over the term annuity when she filled out the EN1032 forms. She also testified that she and her
husband had health issues which created a hardship for them. Appellant testified as to her monthly
income and expenses, noting that she had savings in excess of $80,000.00.
After the hearing, OWCP received additional financial information. Appellant totaled her
monthly expenses at $10,667.05 and indicated a monthly income of $9,466.96. Documentation of
a mutual fund in the amount $74,866.42 was submitted. A completed OWCP-20 form was not
submitted.
By decision dated August 6, 2019, an OWCP hearing representative finalized the
preliminary determination that appellant received an overpayment of compensation of $73,166.306
for the period November 1, 2011 through April 28, 2018 because she concurrently received FECA
wage-loss compensation and SSA age-related retirement benefits without an appropriate offset.
The hearing representative found that appellant was at fault in the creation of the overpayment,
precluding waiver of recovery of the overpayment. The hearing representative further determined
that the overpayment could be recovered by deducting $774.587 monthly from appellant’s
continuing compensation payments and that no compromise of principle was necessary.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.8 Section 8116 limits the right of an employee to receive
6

This figure appears to be a typographical error and should be $73,266.30 as supported by the evidence of record.

7

The hearing representative found that a $715.00 deduction from appellant’s 28-day payments amounted to $774.58
monthly.
8

5 U.S.C. § 8102(a).

4

compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.9
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.10 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $73,266.30 for the period November 1, 2011 through
April 28, 2018.
The record supports that appellant received SSA age-related retirement benefits beginning
in November 2011. As noted, a claimant cannot receive FECA compensation for wage-loss
compensation and SSA age-related retirement benefits attributable to federal service for the same
period.12 The information provided by SSA indicated that appellant received age-related SSA
benefits that were attributable to her federal service beginning November 1, 2011. OWCP,
however, neglected to offset her FECA benefits until April 29, 2018. Accordingly, the Board finds
that it properly determined that appellant received an overpayment of wage-loss compensation for
the period November 1, 2011 through April 28, 2018.
Based on the information provided by SSA, OWCP calculated the overpayment of
compensation by determining the portion of SSA benefits that were attributable to appellant’s
federal service. The SSA provided appellant’s SSA rate with FERS and without FERS for the
period November 1, 2011 through April 28, 2018. OWCP provided its calculations of the amount
that it should have offset during the relevant period based on the SSA worksheet. No contrary
evidence was provided. While appellant initially contested the fact and amount, her counsel
subsequently indicated that her case should be treated as though she did not respond to the
overpayment notice. The Board has reviewed OWCP’s calculations and finds that it properly
determined that appellant received prohibited dual benefits totaling $73,266.30, which created an
overpayment of compensation in that amount for the period November 1, 2011 through
April 28, 2018.13

9

Id. at § 8116.

10

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

11
FECA Bulletin No. 97-09 (February 3, 1997); see also J.B., Docket No. 19-1244 (issued December 20, 2019);
N.B., Docket No. 18-0795 (issued January 4, 2019).
12

Id.; A.C., Docket No. 18-1550 (issued February 21, 2019).

13

L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

5

LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) provides that adjustment or recovery by the United States may not be made
when incorrect payment has been made to an individual who is without fault and when adjustment
or recovery would defeat the purpose of FECA or would be against equity and good conscience.14
A claimant who is at fault in the creation of the overpayment is not entitled to waiver.15 On the
issue of fault, 20 C.F.R. § 10.433(a) provides that an individual will be found at fault if he or she
has done any of the following: (1) made an incorrect statement as to a material fact which he or
she knew or should have known to be incorrect; (2) failed to provide information which he or she
knew or should have known to be material; or (3) accepted a payment which he or she knew or
should have known was incorrect.
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.16
When a claimant receives benefits from the SSA as part of an annuity under the Federal
Employees Retirement System concurrently with disability/wage loss compensation, the claimant
should be found without fault unless there is evidence on file that the claimant was aware that the
receipt of full SSA benefits concurrent with disability/wage loss compensation was prohibited.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly determined that appellant was at fault in the
creation of the overpayment of compensation for the period November 1, 2011 through
April 28, 2018.
The Federal (FECA) Procedure Manual identifies that, regarding an SSA dual benefits
scenario, where the claimant receives SSA benefits as part of an annuity under FECA, which
results in an overpayment, the claimant should be found not at fault unless there is evidence on file
that the claimant was aware that the receipt of full SSA benefits concurrent with disability/ wageloss compensation was prohibited.18 Because of the complex nature of SSA benefits
administration, appellant could not have been expected to be able to calculate the amount of an

14

5 U.S.C. § 8129(b).

15

See B.R., Docket No. 18-0339 (issued January 24, 2019); K.E., Docket No. 18-0687 (issued October 25, 2018);
Gregg B. Manston, 45 ECAB 344, 354 (1994); Robert W. O Brien, 36 ECAB 541, 547 (1985).
16
Id. at § 10.433(b); see also Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Determinations in an Overpayment, Chapter 6.300.4(d) (September 2018).
17

Id. at Chapter 6.300.4g(4) (September 2018).

18

Id.

6

offset. Therefore, he could not reasonably have been aware during the relevant period that his
concurrent receipt of SSA benefits constituted an actual prohibited dual benefit.19
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.20 The Board finds that appellant was without other options to avoid a
potential FECA overpayment. Therefore, based on the circumstances described, the Board finds
that OWCP has not met its burden of proof to establish that appellant was at fault in the creation
of the overpayment for the period November 1, 2011 through April 28, 2018.
As appellant was not at fault in the creation of the overpayment for the period November 1,
2011 through April 28, 2018, the case will be remanded to OWCP to consider the issue of waiver
of recovery of the overpayment.21
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $73,266.30 for the period November 1, 2011 through April 28,
2018 because she concurrently received FECA wage-loss compensation and SSA age-related
retirement benefits without an appropriate offset. The Board finds that she was without fault in
the creation of the overpayment.

19

See J.B., Docket No. 19-1244; G.G., Docket No. 19-0684 (issued December 24, 2019) (The Board affirmed
OWCP’s finding that, due to the complexity of SSA age-related retirement benefits administration, appellant was not
with fault in the creation of the overpayment because he could not have reasonably known that an improper payment
had occurred. OWCP determined that appellant was not expected to be able to calculate the amount of the offset prior
to receipt of information for the SSA).
20

Supra note 19.

21

In light of the Board’s disposition of Issue 2, Issue 3 is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part and the case is remanded
for further action consistent with this decision of the Board.
Issued: March 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

